Larry D. Vaught, Judge, dissenting. While I agree with the majority’s decision that the trial court had personal jurisdiction over Beason, I must dissent because Parks substantially complied with section 9-15-201(e)(2), and Beason waived any statutory irregularity. 112Parks did not strictly comply with section 9-15-201 (e)(2). Her petition was not accompanied by an affidavit that she signed under oath. However, Beason fails to cite authority supporting his position that strict compliance with the statute is required. And other than citing to the general law regarding statutory construction and the presence of the word “shall” in section 9-15-201(e)(2), the majority likewise fails to cite authority requiring that this statute be strictly construed. There is persuasive authority that substantial compliance with domestic-petition statutes is sufficient. In Reid v. Frazee, 72 Ark. App. 474, 478, 41 S.W.3d 397, 399-400 (2001), our court held that a petition for adoption that was not signed or verified substantially complied with the statutory requirements where the petitioner testified in court, verifying the allegations in his petition. See also Ark. Dep’t of Human Servs, v. Couch, 38 Ark. App. 165, 171, 832 S.W.2d 265, 269 (1992) (holding that an adoption petition that failed to include all of the information required under the governing adoption statute was in substantial compliance where the statutory information was introduced by the pleadings and testimony of the parties). Under the facts of this case, I would hold that Parks substantially complied with section 9-15-201(e)(2). Her petition, which was verified, set forth the jurisdiction of the trial court and included the date and details of the alleged abuse. The affidavit, although not signed by Parks or notarized, described in more detail the same allegations that were included in the petition. Moreover, Parks’s sworn testimony at two hearings confirmed the information contained in the unsigned, unsworn affidavit. The evidence further demonstrates that Parks’s | ^petition and affidavit provided Beason sufficient notice of the allegations against him as he responded by filing a special entry of appearance and motion to dismiss the petition for order of protection, and he was represented at both of the hearings on the petition. Finally, I also note that section 9-15-201 (e)(2) does not contain a remedy for the failure to comply with the affidavit provision. Therefore, I would hold that Parks substantially complied with the statute and affirm on this point. Additionally, I would hold that Beason waived the statutory irregularity of which he complains. Beason did not raise the statutory-deficiency issue at the first hearing on his motion to dismiss for lack of personal jurisdiction. And he did not raise the statutory deficiency at the second hearing until after the trial court had denied his motion to dismiss for lack of personal jurisdiction. Parks testified at both hearings. In Tight of Beason’s failure to raise the issue of the statutory deficiency at the first opportunity and the fact that, by the time Beason raised the issue, Parks had already testified twice to the trial court — curing the deficiencies — I would hold that Beason’s complaint about the unsworn affidavit was waived. Worley v. River Oaks Water Improvement Dist. No. 48 of Garland Cnty., 66 Ark. App. 170,172, 990 S.W.2d 562, 563 (1999) (holding that waiver of a statutory requirement for an affidavit occurs- when the opposing party appears and takes substantive steps in the matter without moving to dismiss the cause on that basis). See also Wulff v. Davis, 108 Ark. 291, 157 S.W. 384 (1913). Gruber and Brown, JJ., join.